Citation Nr: 0013080	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 70 percent disabling.

2.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1980.

In February 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, denied the 
veteran's claims seeking entitlement to an increased 
evaluation for paranoid schizophrenia, evaluated as 50 
percent disabling, and denied his claim of entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.29 due to hospital treatment for paranoid schizophrenia, 
from October 31, 1991 to November 18, 1991.  

The veteran appealed the RO's decision to the Board of 
Veterans' Appeals (BVA or Board).  In March 1997, the Board 
remanded the veteran's increased rating claim, and denied his 
claim for a temporary total evaluation.  The veteran appealed 
the denial of his claim for a temporary total evaluation to 
the United States Court of Veterans Appeals (Court).  In 
September 1998, the Court vacated the Board's decision 
insofar as it pertained to his temporary total evaluation, 
and remanded the case for readjudication.  In February 1999, 
the Board remanded the claim for a temporary total evaluation 
for additional development.  In December 1999, the RO 
affirmed its denial of the claim for a temporary total 
evaluation, and assigned a 70 percent evaluation for service-
connected paranoid schizophrenia.  



FINDINGS OF FACT

1.  The veteran's service-connected paranoid schizophrenia 
renders him demonstrably unable to obtain or retain 
employment. 

2.  The veteran's hospitalization for treatment of 
schizophrenia from October 31, 1991 to November 18, 1991 was 
not for a period in excess of 21 days.

3.  The veteran is not shown to have needed post-hospital 
care and a prolonged period of convalescence following his 
hospitalization for schizophrenia in November 1991.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 100 percent for 
paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9203 (as in effect prior to November 7, 
1996).

2.  The requirements for a temporary total evaluation, 
including an extraschedular temporary total evaluation, under 
the provisions of 38 C.F.R. § 4.29 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §  4.29 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran's claim for an increased evaluation for his 
paranoid schizophrenia is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran is seeking an 
increased rating, an assertion of an increase in severity is 
sufficient to render the increased rating claim well 
grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing the evidence of record, the Board finds that 
this evidence allows for a proper review of the veteran's 
claim and that no useful purpose would be served by remanding 
the veteran's claim for further development. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

By rating decision in March 1986, the RO determined that 
service connection was warranted for the veteran's paranoid 
schizophrenia.  The RO evaluated the veteran's PTSD as 30 
percent disabling.  In February 1992, the RO denied the 
veteran's claim for an increased rating, and the veteran 
appealed.  In March 1997, the Board remanded the claim for 
additional development.  In December 1999, the RO increased 
the veteran's rating to 70 percent.  However, since this 
increase did not constitute a full grant of the benefit 
sought and the veteran did not withdraw his appeal, the 
increased rating issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, the Board 
must consider whether a rating in excess of 70 percent is 
warranted. 

In its rating decision of December 1999, the RO assigned the 
veteran's psychiatric disorder a 70 percent rating under 38 
C.F.R. § 4.130, Diagnostic Code 9203, under the criteria in 
effect as of November 7, 1996.  However, the veteran filed 
his claim in 1992, and the Board notes that during the course 
of the appeal, the rating criteria were changed.  
Specifically, on October 8, 1996, the VA published a final 
rule, effective November 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with mental 
disorders.  See 61 Fed. Reg. 52695 (Oct. 8, 1996).  Under the 
circumstances, the veteran's increased rating claim is to be 
reviewed under the criteria most favorable to his claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991). 

In this case, under the criteria in effect prior to November 
7, 1996, paranoid schizophrenia was evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9203.  Under Diagnostic Code 9203, a 
100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  See 38 
C.F.R. § 4.132.  It should be noted that the criteria set 
forth in 38 C.F.R. § 4.132, Diagnostic Code 9203 for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1994). 

After reviewing the totality of the evidence, the Board 
concludes that a 100 percent evaluation is warranted for the 
veteran's paranoid schizophrenia under the rating criteria as 
in effect prior to November 7, 1996.  The Board initially 
notes that the veteran has a lengthy psychiatric history 
dating back to his service, and that he was separated from 
service shortly after he attacked his first sergeant with a 
hammer.  In addition, the post-service medical records 
contain evidence of significant symptomatology dating back to 
1981.  Specifically, records from the Greater Grand Mental 
Health Clinic (GGMHC) show that the veteran was hospitalized 
in April 1981, after he tried to sexually molest his mother.  
During treatment, he tried to assault hospital staff.   The 
claims file also includes GGMHC records (dated after 1981), 
records from the Chicago Osteopathic Hospital (COH) and the 
Chicago Department of Health, and VA examination and 
treatment reports, collectively dated between 1981 and 1990.  
A review of this evidence is remarkable for consistent 
notations indicating that the veteran was unemployed and 
living off of Social Security Insurance (SSI) and/or VA 
benefits.

A review of VA examination reports, dated in February 1990, 
September 1991 and September 1995, and reports from private 
health care providers, dated between 1991 and 1997, shows 
that the veteran has been on daily medications for control of 
his psychiatric symptoms.  These reports indicate that the 
veteran was living off of his VA compensation and SSI 
benefits, with no evidence that he was employed.  Of 
particular note, the most recent medical evidence is a report 
from Saint Bernard's Hospital (SBH), which shows that the 
veteran was hospitalized for about eight days between 
November and December of 1998 for what was diagnosed as 
"schizoaffective, bipolar."  The SBH records show that the 
veteran displayed severe symptomatology, including auditory 
and visual hallucinations, paranoid ideation, violent 
behavior, depression, and suicidal and homicidal ideation.  
He was also noted not to have been compliant with his 
medications, which included Haldol and Cogentin.  His 
personal hygiene was poor.  He was oriented to time, place 
and person, but attention and concentration were impaired.  
Judgment and impulse control were poor.  His global 
assessment of functioning (GAF) score was 30, which suggests 
behavior considerable influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or an inability to function in almost all areas, to 
include at a job.  See Quick Reference to the Diagnostic 
Criteria from DSM IV (American Psychiatric Association 1994).  

In summary, the veteran has a long history of treatment for 
his paranoid schizophrenia that has required daily medication 
for its control, and he was recently hospitalized for 
schizophrenia at SBH.  In addition, there is no indication 
that the veteran has been employed since separation from 
service, and no recent evidence that the veteran has 
maintained employment for any significant length of time.  
Based on the foregoing, the Board finds that the evidence 
supports the conclusion that the veteran's psychiatric 
symptoms from his paranoid schizophrenia render him 
demonstrably unemployable, and that the criteria for a 100 
percent evaluation have been met.  See Johnson, supra.  


II.  Temporary Total Evaluation under 38 C.F.R. § 4.29

The veteran was hospitalized at the Chicago Osteopathic 
Hospital and Medical Center from October 31, 1991 to November 
18, 1991, for treatment of his paranoid schizophrenia.  He 
subsequently filed a claim of entitlement to a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.29.  
In February 1992, the RO denied the veteran's claim after 
finding that the veteran had not been hospitalized in excess 
of 21 days, as required by 38 C.F.R. § 4.29.  

The veteran appealed the RO's decision to the Board, and in 
March 1997, the Board denied his claim.  The veteran 
appealed.  The Board initially notes that there is no dispute 
that the veteran was not hospitalized in excess of 21 days, 
as required by 38 C.F.R. § 4.29.  Rather, on appeal before 
the Court it was argued for the first time that the Board had 
failed to consider whether a referral to the Director, 
Compensation and Pension Service, was warranted as provided 
for in subsection (g) of 38 C.F.R. § 4.29.  In September 
1998, the Court reversed the Board's decision, and remanded 
the claim for consideration of 38 C.F.R. § 4.29(g).  In 
February 1999, the Board noted that the RO had not addressed 
this issue, and remanded the claim for additional development 
followed by consideration of 38 C.F.R. § 4.29(g).  In 
December 1999, the RO determined that the criteria for a 
referral under 38 C.F.R. § 4.29(g) had not been met, and the 
claim has been returned to the Board.  

Under 38 C.F.R. § 4.29(g), meritorious claims of veterans who 
are discharged from the hospital with less than the required 
number of days but need post-hospital care and a prolonged 
period of convalescence will be referred to the Director, 
Compensation and Pension Service, under 38 C.F.R. § 
3.321(b)(1).  

The Board initially notes that, by its terms, 38 C.F.R. 
§ 4.29(g) requires both post-hospital care and a prolonged 
period of convalescence before a referral is to be made.  
With regard to the requirement of post-hospital care, the 
veteran argues that the phrase "post-hospital care" is 
unqualified by the regulation.  The veteran argues that COH 
records show that on November 18, 1991 (the day of his 
discharge from COH), he was noted to be exhibiting slight 
paranoia, and he was given a prescription and an outpatient 
follow-up slip.  The veteran argues that the COH records thus 
show that he needed medication for control of his psychiatric 
symptoms, and outpatient care, and that this evidence is 
sufficient to fulfill the requirement for post-hospital care.  

No specific argument has been advanced with regard to 
38 C.F.R. § 4.29(g)'s requirement of "a prolonged period of 
convalescence."  In this regard, the Board notes that on 
remand, the RO sent the veteran a letter, dated in June 1999, 
requesting that he indicate whether he received any treatment 
shortly after his discharge from COH in November 1991.  In 
his response, dated in August 1999, the veteran stated that 
he had been treated at Mercy Hospital in 1993, and at St. 
Bernard's Hospital in December 1998.  In September 1999, the 
RO requested records of treatment from both Mercy Hospital 
and St. Bernard's Hospital.  In September 1999, a reply was 
received from Mercy Hospital stating that they had no 
information for the dates requested.  Also in September 1999, 
records were received from St. Bernard's Hospital showing 
that the veteran was hospitalized for schizophrenia between 
November and December of 1998.  

The Board finds that the criteria for a referral under 
38 C.F.R. § 4.29(g) have not been met.  The notations in COH 
records indicate that at the time of his discharge from COH 
in November 1991, the veteran was provided with a 
prescription for medications for control of his psychiatric 
symptoms and that he was recommended for outpatient treatment 
care.  In this case, there is no medical evidence that he 
actually received either medication or outpatient treatment 
shortly after his discharge from COH.  However, even assuming 
that the veteran did receive such medication and treatment, 
and that such medication and treatment amounts to "post-
hospital care" under 38 C.F.R. § 4.29(g), there is no 
medical evidence showing that the veteran underwent a 
prolonged period of convalescence shortly after his discharge 
from COH.  Specifically, the veteran was discharged from COH 
in November 1991, and the hospitalization at St. Bernard's 
was not until late 1998.  This is approximately seven years 
after his discharge from COH.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim that the criteria for a referral under 38 C.F.R. 
§ 4.29(g) have been met.  Therefore, his claim must be 
denied. 

The preponderance of the evidence is against a finding that 
the criteria for a referral under 38 C.F.R. § 4.29(g) have 
been met.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit favorable action on the veteran's claim.  
See 38 U.S.C.A. § 5107(b).


ORDER

Subject to provisions governing the payment of monetary 
benefits, a 100 percent rating for paranoid schizophrenia is 
granted.

A temporary total evaluation under the provisions of 38 
C.F.R. § 4.29, including an extraschedular temporary total 
evaluation, is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

